Title: From Alexander Hamilton to James McHenry, 4 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York Jany. 4th. 1800
          
          Such progress has now been made in recruiting the sixteenth regiment that the appointment of a Surgeon is for it becomes indispensible. I know not whether I have proposed to you any person as qualified for the post. If I have, or there be any suitable Character before you I would recommend that an appointment immediately take place. Col. Graves urges that the vacancies created by the appointment of the regimental staff be filled without delay, and recommends Mr. Perkins as calculated to make an excellent officer. The name of this yo Gentleman has I beleive been already laid before you. and I would recommend that the wish of Col. Graves, with respect to him be immediately complied with
          The enclosed extract will shew you the deficiency in the Contract for New Hampshire—I find upon reference to the Contract itself that the Agent is not bound to furnish stationary, transportation or other articles of Quarter Master supply. It is of importance indispensible that this deficiency should be removed supplied without delay, and I have to request that you will take an arrangement for the purpose—When it is to this is done you will be pleased to inform me of it—
          Enclosed is the arrangement of relative rank which has been established for the sixteenth regiment—
          S of War—
        